Citation Nr: 0823719	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to an initial rating greater than 30 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1961 to 
November 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 
2008 the veteran testified before the undersigned Acting 
Veterans Law Judge at a Board video conference hearing.  A 
transcript of that hearing is contained in the claims file.  

The issue of entitlement to an initial rating greater than 
30 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's claimed 
coronary artery disease was not incurred in service or caused 
or aggravated by service-connected PTSD.

2.  The medical evidence shows that the veteran's current 
hypertension was not incurred in service or caused or 
aggravated by service-connected PTSD.  

3.  The veteran has had Level I auditory acuity in the left 
ear and Level I auditory acuity in the right ear throughout 
the appeal period.  


CONCLUSIONS OF LAW

1.  The veteran's claimed coronary artery disease was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

2.  The veteran's hypertension was not incurred in service 
nor may it be so presumed; it was not caused or aggravated by 
his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.85, 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the veteran's claims of service connection 
for coronary artery disease and for hypertension, each as 
secondary to service-connected PTSD, the Board notes that, in 
letters issued in July 2004 and in January 2005, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
veteran could submit in support of his claims.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has substantially satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for 
coronary artery disease and for hypertension, each as 
secondary to service-connected PTSD.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim for an initial compensable rating for 
bilateral hearing loss is a "downstream" element of the 
RO's grant of service connection for bilateral hearing loss 
in the currently appealed rating decision issued in December 
2004.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in July 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for bilateral hearing loss, and because the 
veteran's initial compensable rating claim for bilateral 
hearing loss is being denied in this decision, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for bilateral hearing loss originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  
Furthermore, hearing loss disability is based on audiology 
evaluation and mechanical application of the rating criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007); see Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).    

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  The veteran submitted additional 
evidence in May 2008 with a waiver of RO jurisdiction.  VA 
also afforded the veteran examinations which addressed the 
contended causal relationships between coronary artery 
disease and hypertension and active service and also 
addressed the current nature and severity of the veteran's 
service-connected bilateral hearing loss.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection for Coronary Artery Disease and 
Hypertension

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).  Certain chronic diseases, 
including cardiovascular-renal disease (including 
hypertension and coronary artery disease), are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder which is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay statements may serve to 
support a claim for service connection, however, by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
coronary artery disease as secondary to service-connected 
PTSD.  The veteran's service medical records show no 
complaints of or treatment for coronary artery disease during 
active service, including as due to service-connected PTSD.  
The post-service private treatment records also show no 
complaints of or treatment for coronary artery disease, 
including as secondary to service-connected PTSD.  The VA 
examiner in May 2007 expressly noted that a stress test and 
other tests and examinations were performed and no coronary 
artery disease was found.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Additional evidence in support of the veteran's secondary 
service connection claim for coronary artery disease is his 
own lay assertions and May 2008 videoconference Board hearing 
testimony.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent medical evidence establishing a nexus 
between service-connected PTSD and coronary artery disease, 
the veteran has not presented a valid secondary service 
connection claim.  See Wallin, 11 Vet. App. at 512.  As the 
veteran has not presented a valid secondary service 
connection claim, consideration of the former or revised 
§ 3.310 is not required.  Finally, there is no evidence of 
coronary artery disease within one year of the veteran's 
separation from service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
hypertension as secondary to service-connected PTSD.  The 
veteran's service medical records show no complaints or 
treatment for hypertension during active service.  Recent 
treatment and evaluation records note the presence of 
hypertension, however, as a diagnosed condition under ongoing 
medical treatment.  The Board has reviewed the record 
carefully and notes the absence of documentation of ongoing 
PTSD symptoms until recent years, whereas medical records 
over the past decade or more document a past history of 
excess alcohol consumption, ongoing cigarette smoking (until 
reportedly quitting in recent years), overweight or obesity, 
borderline blood sugar, and a familial history of 
cardiovascular disease inclusive of coronary artery disease 
suffered by the veteran's younger brother.  In summary, the 
veteran's post-service treatment records do not point to 
clinical evidence supportive of any causal link between PTSD 
and hypertension.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

In support of this claim, the veteran has submitted a 
document entitled "Trauma, PTSD and Health," which is a 
medical literature review.  This literature reviewed studies 
of increased cardiovascular disease among civilians relative 
to exposure to war-zone stress, a study of gastrointestinal 
conditions of women relative to exposure to childhood or 
adult sexual abuse, and a study of medical costs incurred by 
women relative to criminal victimization.  None of these 
studies addressed veterans or the presence of hypertension in 
veterans following service or any etiological relationship 
between hypertension and PTSD incurred during service.  Even 
if a relevant population were addressed in the submitted 
medical literature, the positive association among clinical 
populations noted in a medical treatise is by no means 
equivalent to a causal clinical link in the veteran's 
particular case.  That causal clinical link must be made by a 
medical practitioner addressing the veteran's particular 
case, based on the circumstances of the veteran's diseases or 
injuries and other factors particular to the veteran.  To 
require less would allow service connection on the basis of 
mere statistical significance associated with facts common to 
the veteran's service-connected conditions or his period of 
service.  Current regulations do not allow service connection 
on the basis of a showing of statistical variance, however, 
without the support of a medical opinion particular to the 
veteran.  It is true that some presumptions have been adopted 
within governing regulations based on recognized positive 
medical correlations to certain diseases or injuries.  Where 
no such presumption is recognized in the governing law, 
however, service connection can be established only based on 
facts as medically interpreted for the claimant's particular 
case.  See generally 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.312 (2007).

As support for his secondary service connection claim for 
hypertension, the veteran relies heavily on a January 2005 
opinion from his private treating physician which states, 
"His post traumatic stress disorder does contribute to his 
Hypertension."  This physician provided no explanation or 
basis for this opinion.  In this regard, the Board notes that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for service connection 
claims.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion also is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In the absence of a basis for his conclusion, the 
Board finds that the private physician's January 2005 opinion 
has little probative value.  

By contrast, on VA hypertension examination in May 2007 to 
address the question of the etiology of the veteran's 
hypertension as related to his service-connected PTSD, the VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  Following a comprehensive physical 
examination of the veteran, the VA examiner concluded that, 
since there was no evidence to support a causal link between 
the veteran's PTSD and his hypertension, the veteran's 
hypertension was not due to his PTSD.  Because the May 2007 
VA examiner's opinion is supported by a complete rationale 
and/or clinical evidence showing no findings to support 
causation between the veteran's PTSD and his hypertension, 
and because the private examiner's January 2005 opinion has 
no such support in the evidentiary record, the Board 
concludes that the May 2007 VA examiner's opinion is more 
probative than the January 2005 private treating physician's 
opinion on the issue of whether the veteran's hypertension 
was caused or aggravated by his service-connected PTSD.  
Absent a medical nexus between service-connected PTSD and 
hypertension, the veteran has not presented a valid secondary 
service connection claim.  See Wallin, 11 Vet. App. at 512.  
Finally, as the veteran has not presented a valid secondary 
service connection claim, consideration of the former or 
revised § 3.310 is not required.

An Initial Compensable Rating for Bilateral Hearing Loss

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection currently is in effect for bilateral 
hearing loss, evaluated as zero percent disabling (non-
compensable) under the provisions of 38 C.F.R. § 4.85, 
DC 6100.  See 38 C.F.R. § 4.85, DC 6100 (2007).  Under 
DC 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability for service-connected 
bilateral defective hearing, the Rating Schedule establishes 
11 auditory acuity levels, designated from Level I for 
essential normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Tables VI and VIA (2007).

As noted above, the law provides that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  See Lendenmann v. Principi, 3 Vet. 
App. at 349.  While the Board notes the veteran's contentions 
that his hearing loss warrants a compensable rating, as noted 
elsewhere, his assertions are not sufficient medical evidence 
to support his higher initial rating claim for bilateral 
hearing loss.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
  
On the authorized audiological evaluation in August 2004, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
30
25
30
55
80
48
LEFT
45
40
40
45
60
46

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The VA examiner diagnosed severe high frequency sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.  Applying the 
rating criteria to these August 2004 figures, this results in 
Level I hearing impairment in both ears, warranting a non-
compensable evaluation.  See 38 C.F.R. § 4.85, Tables VI and 
VIA (2007).

On the authorized audiological evaluation in June 2007, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
25
25
20
50
75
43
LEFT
25
30
25
30
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The VA examiner diagnosed normal hearing in the right ear to 
2000 hertz, with moderate sloping to severe sensorineural 
hearing loss above 2000 hertz, and normal hearing in the left 
ear to 2000 hertz, and mild to moderately severe 
sensorineural hearing loss in that ear.  Applying the rating 
criteria to these June 2007 figures again results in Level I 
hearing impairment in both ears, warranting a non-compensable 
evaluation.  Id.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable rating 
for service-connected bilateral hearing loss.  The veteran's 
private treating physician's records included results of 
audiometric testing from 1984 through 2003.  These figures 
are consistent with those obtained on VA examinations in 
August 2004 and in June 2007 and do not indicate that a 
compensable disability rating is warranted for the veteran's 
service-connected bilateral hearing loss at any time during 
the appeal period.  As noted, the auditory testing results 
obtained on VA examinations in August 2004 and in June 2007 
do not indicate that a compensable disability rating is 
warranted for the veteran's service-connected bilateral 
hearing loss.  The zero percent (or non-compensable) 
disability rating currently assigned to the veteran's 
service-connected bilateral hearing loss reflects the most 
disabling that this disease has been since the beginning of 
the appeal period.  Thus, staged ratings for bilateral 
hearing loss are not warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service-connected PTSD is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

The veteran contends that he is entitled to a 100 percent 
disability rating for his service-connected PTSD because PTSD 
precludes him from securing or maintaining substantially 
gainful employment.  Service connection currently is in 
effect for PTSD, evaluated as 30 percent disabling effective 
June 18, 2003.  
 
At the veteran's most recent VA examination in May 2007, he 
reported suicidal ideation in the past but rejected such 
ideation and did not report ongoing, frequent anxiety or 
panic attacks.  Prior mental health treatment records reflect 
some difficulties including anxiety attacks, including 
feeling closed-in during dental treatments.  Additionally, 
the veteran stated that he had retired two years earlier 
after having worked for 30 years for Dow Chemical.  He 
contended that his retirement was based in part on his temper 
flare-ups which precluded his continued work with his co-
workers and supervisors.

Since that time, he testified at a Board hearing in May 2008, 
submitted lay statements in support of this claim, and also 
submitted statements dated in May 2008 from a treating 
dentist as well as a counselling Vet Center therapist.  At 
his Board hearing, the veteran averred that he currently 
suffered from symptoms of PTSD inclusive of suicidal ideation 
at least weekly and anxiety attacks at least twice a week and 
every day for the past few months.  These reports represent 
an apparent significant increase in severity and frequency of 
PTSD symptoms from those reported or noted on VA examination 
in May 2008.  Further, the Vet Center therapist in her May 
2008 letter assessed a significant increase in impairing 
symptoms including irritability and uncontrolled anger.  That 
therapist also noted that the veteran had lost several close 
family members recently and this loss had increased his 
mental impairment in most areas.  Finally, that therapist 
concluded that "[d]ue to the severity of his psychiatric 
condition, it is highly improbable that the veteran will ever 
be able to return to competitive employment."  

This newly received information concerning the veteran's PTSD 
contradicts earlier information in the claims file.  For 
example, on VA examination in August 2003, the veteran 
reported that, in his most recent 29 years of work, his 
relationship with his supervisor was good and his 
relationships with his co-workers were good.  Similarly, on 
VA examination in August 2004, although the veteran reported 
that he had a hard time dealing with people at work, he 
reported that over his 30 years of employment for Dow 
Chemical his relationships with his supervisor and co-workers 
were good and that he had not lost any work time due to PTSD.  
The May 2007 VA examiner did not find irritability or anger 
at that examination and made no assessment as to the impact 
of the veteran's PTSD on his employability.

It is unclear whether the veteran's reported recent 
significant increase in mental impairment is due to his 
service-connected PTSD.  Remand is necessary to determine the 
current nature and severity of the veteran's service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from active service.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.  

2.  Ask the veteran to provide appropriate 
authorization and contact information for 
prior employers so that a work history 
might be obtained from them.  A copy of 
any response(s) from the veteran's past 
employers should be included in the claims 
file.

3. Schedule the veteran for a VA social 
and industrial survey.  The claims folder 
must be made available to the examiner(s) 
for review.  A detailed work history 
should be obtained from the veteran.  The 
examiner(s) should address the veteran's 
levels of occupational and social 
functioning.  To the extent possible, the 
examiner(s) should comment on the degree 
of social and industrial impairment which 
the veteran experiences as a result of his 
PTSD.  

4. Thereafter, the veteran should be 
afforded VA examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination and 
review of the record, the examiner(s) 
should be asked to determine whether the 
veteran's service-connected PTSD is 
manifested by: occupational and social 
impairment with reduced reliability and 
productivity; occupational and social 
impairment with deficiencies in most 
areas; or total occupational and social 
impairment.

5. After completion of the foregoing, 
readjudicate the claim for an initial 
rating greater than 30 percent for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


